DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 16-26 and 28-35 are pending in this application, and are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is maintained:
Claims 16-26 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”, WO 2016/149917, cited by Applicant in IDS filed 20 May 2019) optionally in view of Shimizu et al. (“Shimizu”, US 2015/0157539, previously cited), and further in view of Liu et al. (“Liu”, WO 2014/012230, cited by Applicant in IDS filed 20 May 2019).
Regarding claims 16-25, 28, 29, and 33-35, Zhang teaches a cosmetic composition comprising at least one plate-type filler with a refractive index of more than 1.6 and less than 2.2, at least one hollow sphere filler, and at least one pearlescent agent with a particle size of less than 30 µm (e.g., see Claim 1).  Zhang further teaches that the plate-type filler has a particle size from 1 to 15 µm, preferably 1-10 µm, more preferably 1-6 µm, is present in an amount ranging from 0.1% to 10% by weight, preferably 0.5% to 5% by weight, more preferably 1% to 3% by weight, and includes boron nitride (e.g., page 17, In. 6 to pg. 18, In. 2; Claims 8-10).  Zhang teaches that the hollow sphere filler has typically a mean particle size of from 10 µm to 300 µm, for example from 10 µm to 200 µm, preferably from 10 µm to 100 µm and better still from 15 µm to 40 µm, and is present in an amount ranging from 0.1 to 15% by weight, preferably from 0.5% to 10% by weight, especially preferably from 1% to 5% by weight (e.g., page 19, In. 1-10; Claim 13). Zhang teaches that the pearlescent agent comprises mica and titanium oxide, and is present in an amount ranging from 0.1 to 15% by weight, preferably from 1.5% to 10% by weight (e.g., page 19, In. 11 to page 20, In. 15; Claims 14-17).  Regarding the sizes of plate-type filler and pearlescent agent, it is noted that the ranges taught by Zhang overlap the ranges instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of the ordinarily skilled artisan to select a size for each of the components from within the ranges taught by Zhang, including those which overlap those instantly claimed, by routine experimentation, with a reasonable expectation of success.
Regarding the aspect ratio of the at least one filler, Zhang further teaches examples of suitable boron nitride plate-type fillers include PUHP1030L (mean particle size 3 µm) (e.g., page 17, lines 24-25), which Applicant admits is also an exemplary boron nitride within the disclosed invention (e.g., as-filed specification, page 5, lines 11-14).  Since the aspect ratio of the plate type fillers of the instant invention are at least 5 (e.g., as-filed specification, page 4, line 25), PUHP1030L would also necessarily have an aspect ratio of at least 5.  However, in the event the plate type fillers according to Zhang do not necessarily have an aspect ratio of at least 5, it would have been obvious to select plate type fillers comprising an aspect ratio of at least 5, as reasonably suggested by Shimizu. Shimizu teaches cosmetic compositions comprising at least one plate type filler, wherein particles in the form of a plate having an aspect ratio of at least 5, preferably more than 10, more preferably more than 20, and more preferably more than 50. The aspect ratio can be determined by the average thickness and the average length according to the formula: aspect ratio=length/thickness (e.g., paragraphs [0047], [0256]).  Exemplary boron nitride plate-type fillers taught by Shimizu also include PUHP 1030L (e.g., paragraph [0302]). Thus, it would have been prima facie obvious to select a plate-type filler having an aspect ratio of at least 5, such as from among the commercially available boron nitride plate type fillers according to Shimizu.
Regarding the choice of pearlescent pigment (claims 16 and 35 as amended, claim 24), Zhang teaches choices of pearlescent pigments include titanium mica, with various coatings, and titanium oxide with a lipophilic compound coating, such as a synthetic mica (e.g., page 19, lines 19-22 and page 20, lines 4-8), but does not specifically teach a pearlescent pigment comprising mica, a titanium oxide, and a tin oxide.
However, Liu is in the field of cosmetic compositions comprising filler such as boron nitride and nacres (pigments), wherein the composition comprises a nacre having a blue reflection color; a preferred nacre is mica coated with titanium dioxide and tin oxide (e.g., abstract; page 5, line 20 – page 6, line 4).  The compositions bring a coverage to the imperfection of the skin, as well as luminous and glow effect to the skin, along with a luminous effect without being shiny, and a natural and unified color to the face (e.g., page 2, lines 1-4; page 3, lines 6-9).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a pearlescent pigment which comprises mica, a titanium oxide, and a tin oxide in the composition of Zhang; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because both references are in the field of cosmetic compositions comprising filler and nacre, and the inclusion of the pearlescent pigment as taught by Liu with filler as taught by Liu and Zhang provides the benefits of coverage to the imperfection of the skin, as well as luminous and glow effect to the skin, along with a luminous effect without being shiny, and a natural and unified color to the face, as taught by Liu.
Regarding claim 26, Zhang further teaches the composition may also comprise pigments further comprising irons oxides and chromium oxides (e.g., page 19, lines 20-21).
Regarding claims 30-32, Zhang teaches the hollow sphere filler has typically a mean particle size of from 10 µm to 300 µm, for example from 10 µm to 200 µm, preferably from 10 µm to 100 µm and better still from 15 µm to 40 µm (e.g., page 19, Iines 1-2). Zhang further teaches that the hollow sphere filler may be inorganic or organic, and includes silica powders (e.g., page 18, Iines 11-14).  It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to select inorganic hollow sphere fillers, such as silica powders, with a particle size of less than 12 µm in view of the teaching of Zhang that the hollow sphere filler may have a particle size as small as 10 µm and may be inorganic. A person having ordinary skill in the art would have been able to optimize the particle size through routine experimentation for preparing cosmetic compositions suitable for caring for and/or making up the keratin materials.

Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive.  
Applicant argues Zhang does not teach or suggest the composition including at least one filler having a particle size of 3 um or less and having an aspect ratio of at least five, and the inclusion of the boron nitride filler PUHP 1030L in the as-filed specification does not demonstrate that such filler falls within the claimed aspect ratio range.  Applicant argues there is no recognition in Zhang that the aspect ratio of the filler being at least 5 is important or desired.  Applicant asserts that selecting a boron nitride filler with such a property from among those disclosed in Zhang is improper hindsight.
This argument is not persuasive because the aspect ratio of a filler would be an inherent property of the filler itself, and the as-filed specification admits the aspect ratio of the (a) plate type filler may be at least 5, preferably more than 10, more 
preferably more than 20, and even more preferably more than 50 (e.g., page 4, lines 25-26).  The as-filed specification does not disclose any other ranges for the aspect ratio; therefore, it may be reasonably ascertained from the as-filed specification that examples of plate type fillers disclosed by the as-filed specification, including PUHP 1030L are admitted as having an aspect ratio within the range disclosed (i.e., at least 5).  However, in the event the plate type fillers according to Zhang do not necessarily have an aspect ratio of at least 5, it would have been obvious to select plate type fillers comprising an aspect ratio of at least 5, as reasonably suggested by Shimizu (see further arguments, below).  In response to Applicant’s argument that “there is no recognition in Zhang that the aspect ratio of the filler being at least 5 is important or desired”, it is noted that the aspect ratio of a filler would be an inherent property of the filler itself, and the as-filed specification admits plate type fillers taught by Zhang, such as PUHP 1030L, have an aspect ratio of at least 5 (e.g., page 4, lines 25-26; page 5, lines 11-13).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant also argues Shimizu does not disclose that the boron nitride type fillers disclosed in Zhang (i.e., PUHP 1030L) has the claimed aspect ratio.  Applicant argues that, while Shimizu discloses that the plate-type filler may be PUHP1030L from Saint Gobains Ceramics which has a mean particle size of 3 um, and that the at least one small core particle used in the composite pigment may have an aspect ratio of at least 5, nothing in Shimizu indicates any particular aspect ratio for any of the example plate-type fillers, nor does it indicate that such property is important.
This argument is not persuasive because Shimizu clearly teaches that its plate-type fillers have an aspect ratio of at least 5 (e.g., paragraphs [0047], [0256]), and that its exemplary boron nitride plate-type fillers include PUHP 1030L (e.g., paragraph [0302]).  Therefore, the skilled artisan would understand from the teachings of Shimizu that its plate-type fillers disclosed therein, including PUHP 1030L, have an aspect ratio of at least 5.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.
Applicant further argues that, regardless of whether Liu teaches or suggests the recited pearlescent pigment, Liu teaches a preferred size of the scattering filler (e.g., boron nitride) of 11 um to 17 um, and thus one of ordinary skill would not have been motivated to combine the teachings of Liu with those of Zhang and Shimizu to have arrived at the claimed invention having the smaller filler particle size of 3 um or less.
This argument is not persuasive.  In response to Applicant’s arguments regarding the teachings of Liu, it is noted that the teachings of Liu are relied upon to demonstrate the benefits of selecting a pigment which is mica coated with titanium dioxide and tin oxide.  Liu need not specifically teach the particle size of another component (i.e., the filler, such as boron nitride), as this is already taught by Zhang.  Additionally, Zhang also already teaches pearlescent pigments such as titanium mica, with various coatings, and Liu is in the same field of cosmetic compositions comprising fillers such as boron nitride and nacres (pigments).  Therefore, the skilled artisan, when looking to further select a pearlescent pigment for the composition of Zhang, would look to the teachings of Liu and consider them relevant, and would be motivated to select a pigment taught by Liu such as mica coated with titanium dioxide and tin oxide, in order to provide the benefits of coverage to the imperfection of the skin as well as luminous and glow effect to the skin, along with a luminous effect without being shiny, and a natural and unified color to the face, as taught by Liu.
Therefore, it is the Examiner’s position that the claims are rendered obvious. 





Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611